Opinion issued August 27, 2013




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-01104-CV



                IN RE BARRY DWAYNE MINNFEE, Relator


           Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Barry Dwayne Minnfee, “prays

that mandamus is enforced to answer appellant’s brief filed 11/05/12” in cause no

01-12-00943-CV, Barry Dwayne Minnfee v. Stephanie Proyer and Federal Bureau

of Investigation. However, cause number 01-12-00943-CV was dismissed for

want of jurisdiction by this Court on February 26, 2013. See Barry Dwayne

Minnfee v. Stephanie Proyer and Federal Bureau of Investigation, No. 01-12-
00943-CV (Tex. App.—Houston [1st Dist.] February 26, 2013, no pet.) (not designated

for publication). Because the appeal in which relator wishes to compel a response has

been dismissed for want of jurisdiction, appellant’s petition for writ of mandamus is

moot.

        We dismiss the petition for writ of mandamus as moot. All pending motions

are overruled as moot.

                                       PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Sharp.




                                          2